                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 19-60230-pcm
William John Berman                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-6                  User: Admin.                       Page 1 of 1                          Date Rcvd: Feb 24, 2020
                                      Form ID: OSD                       Total Noticed: 3

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 26, 2020.
db             +William John Berman,   4490 Silverton Rd. NE,   Salem, OR 97305-2060
               +Nancy Wolf,   2008 SE Sturdevant Rd,   Toledo, OR 97391-2133
                Susan Stoehr,   34310 S Hwy 99E, Space G,   Canby, OR 97013

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 24, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 19-60230-pcm11                 Doc 99       Filed 02/26/20
OSD (12/1/11) dcm                 UNITED STATES BANKRUPTCY COURT                       U.S. BANKRUPTCY COURT
                                           District of Oregon                           DISTRICT OF OREGON
                                                                                              FILED
In re                                          )
William John Berman                            ) Case No. 19−60230−pcm11      February 24, 2020
Debtor(s)                                      )                         Clerk, U.S. Bankruptcy Court
                                               )
                                               ) ORDER STRIKING                 BY dcm DEPUTY
                                               ) DOCUMENT(S)/ACTION
                                               )
                                               )

IT IS ORDERED that:

1. The

    Motion to Seal Document Exhibits. Filed by Creditor Ad Hoc Group of Class Action Plaintiffs Re:92 Objection to
    claim 4 of Saalfeld Griggs PC Filed by Creditor Ad Hoc Group of Class Action Plaintiffs (KARNES, KEITH)
    filed by Creditor Ad Hoc Group of Class Action Plaintiffs (KARNES, KEITH)
    filed by Creditor Ad Hoc Group of Class Action Plaintiffs (KEITH KARNES) on is/are STRICKEN
    and will have no legal effect, for the reason(s) stated below:
    Movant failed to indicate they conferred.
    The document(s) must be filed properly in order to have any legal effect or for the court to take any
    action.

2. Any fees accompanying the document(s) will not be refunded but will be applied to the document if
   refiled.

3. Refiling − effective date of corrected filing:
    To refile the document(s), you must (a) file a new document that corrects the defect that was the reason
    for striking; AND (b) include the full filing fee, if required (unless the fee was already paid); AND (c)
    serve any copies as required by court rules. The new document will be entered on the docket as filed on
    the new date of tender, and will not be considered an amendment to any previously filed document,
    unless you comply with either ¶4 or 5 below.

4. Refiling − effective date of original filing:
    If you need the corrected document to be deemed filed as of the date of the original filing, you must file
    with the court within the later of 7 days from the "Filed" date of this order or any other period specified in
    ¶1 above BOTH:
    (a) a new document that corrects the defect that was the reason for striking AND
    (b) a certification that copies of both (i) this order and (ii) the corrected document(s) were served on all
    parties that were served with a copy of the original document(s) listed in ¶1 above.
    Any time deadlines such as time to file responsive documents or to set hearings will be tolled and not
    begin to run until the filing date of the corrected document.

5. Inability to file corrected document:
    If you cannot timely file a corrected document as provided in ¶4 above, you may request reconsideration
    of this order striking the document or action. To request reconsideration, you must file with the court
    within 7 days of the "Filed" date of this order, or any other period specified in ¶1 above, a written request
    that the court reconsider the Order Striking Document(s)/Action. The reconsideration request must (a)
    clearly set forth all grounds for failing to timely file a corrected document as described in ¶4 above AND
    (b) include a certification that a copy of the request was served on all parties that were served with a
    copy of the original document(s) listed in ¶1 above.
                                                                                    Clerk, U.S. Bankruptcy Court




                           Case 19-60230-pcm11            Doc 99     Filed 02/26/20
